 

Exhibit 10.32

EMPLOYMENT AGREEMENT

This Employment Agreement (“Agreement”) is entered into as of March 14, 2017, by
and between Alpine Immune Sciences, Inc., a Delaware corporation (“Company”),
and Dr. Mitchell H. Gold, an individual (“Executive”). Each of Company and
Executive may be referred to individually as a “party” or collectively as the
“parties.”

WITNESSETH:

WHEREAS, Executive has consistently served the Company as its Executive Chairman
since January 16, 2015;

WHEREAS, Executive began serving the Company as acting Chief Executive Officer
on June 29, 2016 on what was initially anticipated to be an interim basis;
however, the parties now wish to extend Executive’s service as Chief Executive
Officer of the Company and enter into this Agreement in order to set forth the
terms and conditions under which the Executive shall be employed by Company.

AGREEMENT:

NOW, THEREFORE, for and in consideration of the mutual promises, covenants and
obligations contained herein, Company and Executive agree as follows:

Article 1

EMPLOYMENT AND DUTIES

1.1Employment; Effective Date. Executive shall continue to be employed by the
Company throughout the Term (as defined below). Effective as of January 20, 2017
(the “Effective Date”), and continuing until the time set forth in Article 2 of
this Agreement, Executive’s employment by Company shall be subject to the terms
and conditions of this Agreement.

1.2Position. From and after the Effective Date, Company shall employ Executive
as the Executive Chairman and Chief Executive Officer of the Company, initially
reporting to the Company’s board of directors (the “Board”).

1.3Duties and Services. From and after the Effective Date, executive agrees to
serve the Company as the Executive Chairman and Chief Executive Officer of the
Company and to perform diligently and to the best of his abilities the duties
and services appertaining to such offices, as well as such additional duties and
services appropriate to such offices which the parties mutually may agree upon
from time to time. Executive’s employment shall also be subject to the policies
maintained and established by Company that are of general applicability to
Company’s executive employees, as such policies may be amended from time to
time.

1.4Other Interests. Executive agrees, during the period of his employment by
Company, to devote substantially all of his business time, energy and best
efforts to the business and affairs of Company and its affiliates and not to
engage, directly or indirectly, in any other business or businesses, whether or
not similar to that of the Company, except with the consent of

 

1

--------------------------------------------------------------------------------

 

the Board, which consent shall not be unreasonably withheld. The foregoing
notwithstanding, the parties recognize and agree that Executive may engage in
charitable and civic pursuits without the consent of the Board, as long as
Executive is not actively involved in the operation of such businesses and such
pursuits do not conflict with the business and affairs of Company or its
affiliates or interfere with Executive’s performance of his duties hereunder,
which shall be in the determination of the Board whose approval shall not be
unreasonably withheld.

1.5Duty of Loyalty. Executive acknowledges and agrees that Executive owes a
fiduciary duty of loyalty to act at all times in the best interests of Company.
In keeping with such duty, Executive shall make full disclosure to Company of
all business opportunities pertaining to Company’s business and shall not
appropriate for Executive’s own benefit business opportunities concerning
Company’s business.

Article 2

TERM AND TERMINATION OF EMPLOYMENT

2.1Term. The initial term of employment under this Agreement (the “Initial
Term”) shall be for the period beginning on the Effective Date and ending on the
third (3rd) anniversary of the Effective Date, unless earlier terminated as
provided in paragraph 2.2. The employment term hereunder shall automatically be
extended for successive one (1)-year periods commencing with the third (3rd)
anniversary of the Effective Date (“Extension Terms” and, collectively with the
Initial Term, the “Term”) unless earlier terminated in accordance with this
Agreement.

2.2Company’s Right to Terminate. Notwithstanding the provisions of paragraph
2.1, Company shall have the right to terminate Executive’s employment under this
Agreement for any of the following reasons:

(i)upon Executive’s death;

(ii)upon Executive’s disability, which shall mean Executive’s becoming
incapacitated by accident, sickness, or other circumstances which renders him
mentally or physically incapable of performing the duties and services required
of him hereunder for ninety (90) or more days (whether or not consecutive) out
of any consecutive one hundred eighty (180)-day period, unless any of the days
would constitute leave under the Family and Medical Leave Act;

(iii)for “Cause,” which shall mean Executive has (A) engaged in gross
negligence, gross incompetence or willful misconduct in the performance of the
duties required of him hereunder; (B) refused without proper reason to perform
the reasonable and lawful duties and reasonable and lawful responsibilities
required of him hereunder causing material injury to the Company or its
affiliates (monetarily or otherwise), and failed to cure such breach (in the
event that such breach is capable of being cured) within thirty (30) days
following written receipt of notice from the Company setting forth in reasonable
detail the nature of such breach; (C) materially breached any provision of this
Agreement and failed to cure such breach (in the event that such breach is
capable of being cured) within thirty (30) days following receipt of notice from
the Company setting forth in reasonable detail the nature of such breach; (D)
willfully engaged in conduct that is materially injurious to the Company or its
affiliates (monetarily or otherwise); (E) committed an act of fraud,

 

2

--------------------------------------------------------------------------------

 

embezzlement or willful breach of fiduciary duty to the Company or an affiliate
(including the unauthorized disclosure of confidential or proprietary material
information of the Company or an affiliate); or (F) been convicted of (or
pleaded no contest to) a crime involving fraud, dishonesty or moral turpitude or
any felony; or

(iv)at any time for any other reason, or for no reason whatsoever, in the sole
discretion of the Board.

2.3Executive’s Right to Terminate. Notwithstanding the provisions of paragraph
2.1, Executive shall have the right to terminate his employment under this
Agreement for any of the following reasons:

(i)for “Good Reason,” which shall mean, in connection with or based upon,
without Executive’s consent, (A) a material diminution in Executive’s Base
Salary (as defined below), other than in connection with an across the board
salary reduction or deferral that applies proportionately to all employees of
the Company in conjunction with a capital shortfall; (B) a material diminution
in Executive’s responsibilities, duties or authority, including a diminution in
Executive’s job title or reporting relationship; or (C) a material breach by the
Company of any material provision of this Agreement; or

(ii)at any time for any other reason, or for no reason whatsoever, in the sole
discretion of Executive.

2.4Notice of Termination. If the Company desires to terminate Executive’s
employment hereunder at any time it shall do so by giving a thirty (30)-day
written notice to Executive that it has elected to terminate Executive’s
employment hereunder and stating the effective date and reason for such
termination, provided, however, that that no such action shall alter or amend
any other provisions hereof or rights arising hereunder; and provided, further,
however, that the Company may terminate Executive’s employment relationship with
the Company immediately upon written notice to Executive in the event the
Company terminates Executive’s employment for Cause and no cure period applies.
If Executive desires to terminate his employment hereunder at any time he shall
do so by giving a thirty (30)-day written notice to the Company that he has
elected to terminate his employment hereunder and stating the effective date and
reason for such termination, provided, however that no such action shall alter
or amend any other provisions hereof or rights arising hereunder. In the case of
any notice by Executive of his intent to terminate his employment hereunder for
Good Reason, Executive shall provide Company with notice of the existence of the
condition(s) constituting the Good Reason within thirty (30) days after the
initial existence of such condition(s) and the Company shall have thirty (30)
days following Executive’s provision of such notice to remedy such condition(s).
If the Company remedies the condition(s) constituting the Good Reason within
such thirty (30)-day period, then Executive’s employment hereunder shall
continue and his notice of termination shall become void and of no further
effect. If the Company does not remedy the condition(s) constituting the Good
Reason within such thirty (30)-day period, Executive’s employment with the
Company shall terminate on the date that is thirty-one (31) days following the
date of Executive’s notice of termination and Executive shall be entitled to
receive the payments and benefits described in paragraph 4.3.

 

3

--------------------------------------------------------------------------------

 

2.5Deemed Resignations. Unless otherwise agreed and approved by the Board, any
termination of Executive’s employment shall constitute an automatic resignation
of Executive as an officer of the Company and each affiliate of the Company, and
if applicable, an automatic resignation of Executive from the Board in his
capacity as the “CEO Director.”

Article 3

COMPENSATION AND BENEFITS

3.1Base Salary. During the Term, the Executive shall receive an initial base
salary at a rate of U.S. Three Hundred Thousand Dollars (U.S. $300,000) per
annum, and such salary shall be paid in accordance with the customary payroll
practices of the Company, subject to annual review by the Board in its sole
discretion (the “Base Salary”).

3.2Initial Stock Option Grant. In connection with the execution of this
Agreement, the Company will recommend that the Board grant Executive an option
(the “Initial Option”) to purchase up to six hundred five thousand (605,000)
shares of the Company’s Common Stock (the “Common Stock”), subject to approval
of the Board and to the terms of the Company’s 2015 Stock Plan and Stock Option
Agreement, with an exercise price per share equal to the fair market value of
the Common Stock on the date of grant (as determined in good faith by the
Board). Unless otherwise determined by the Board, the Initial Option will vest
as follows:

(i)Vesting Schedule. One-fourth (1/4th) of the Initial Option shall vest and
become exercisable on the twelve (12)-month anniversary of the Effective Date,
and one thirty-sixth (1/36th) of the remaining number of shares shall vest each
month thereafter, such that one hundred percent (100%) of the shares subject to
the Initial Option shall be vested and exercisable as of the four (4) year
anniversary of the Effective Date. Subject to the provisions of Section 3.2(ii)
below, continued vesting of the Initial Option will stop on the date Executive’s
employment or consulting relationship with the Company is terminated; provided,
however, that if Executive continues to serve as the Executive Chairman of the
Board following such termination then vesting shall continue during the period
of such continued Board service.

(ii)Double Trigger Acceleration. In the event of a Change of Control (as defined
below), if: (1) Executive is terminated without Cause by the Company or the
successor corporation or a parent or subsidiary of such successor corporation of
the Company (the “Successor Corporation”) within the ninety (90) day period
prior to the consummation of the Change of Control transaction or within twelve
(12) months following consummation of the Change of Control transaction; or (2)
Executive terminates his employment or consulting relationship with the Company
or the Successor Corporation, each as applicable, for Good Reason within the
ninety (90) day period prior to the consummation of the Change of Control
transaction or within twelve (12) months following consummation of the
transaction, then the Initial Option or any cancelled, assumed, or substituted
Option held by Executive in lieu of the Initial Option at the time of
Executive’s termination shall become fully accelerated and fully vested
immediately prior to the effective date of termination. As used herein, “Change
of Control” shall mean a sale of all or substantially all of the Company’s
assets, or any stock sale, merger, or consolidation of the Company with or into
another corporation or business entity other than a stock sale, merger, or
consolidation in which the holders of more than fifty percent

 

4

--------------------------------------------------------------------------------

 

(50%) of the shares of capital stock of the Company outstanding immediately
prior to such transaction continue to hold (either by the voting securities
remaining outstanding or by their being converted into voting securities of the
surviving entity) more than fifty percent (50%) of the total voting power
represented by the voting securities of the Company, or such surviving entity,
outstanding immediately after such transaction; provided, however, that a bona
fide equity financing by the Company will not be deemed to be a Change of
Control.

3.3Additional Option Grant. In addition to the Initial Option, the Company will
recommend that the Board grant Executive an additional option at the Second
Tranche Closing (as defined in that certain Alpine Immune Sciences, Inc. Series
A Preferred Stock Purchase Agreement dated as of June 10, 2016) to purchase that
number of shares of Common Stock that, when accumulated with the Initial Option,
will equal 5% of the Company’s fully-diluted capitalization, as measured
immediately following the Second Tranche Closing (the “Additional Option”). The
Additional Option shall be subject to approval of the Board and to the terms of
the Company’s 2015 Stock Plan and Stock Option Agreement, with an exercise price
per share equal to the fair market value of the Common Stock on the date of
grant (as determined in good faith by the Board). Unless otherwise determined by
the Board, the Additional Option will vest as follows:

(i)Vesting Schedule. One-fourth (1/4th) of the Additional Option shall vest and
become exercisable on the twelve (12)-month anniversary of the Effective Date,
and one thirty-sixth (1/36th) of the remaining number of shares shall vest each
month thereafter, such that one hundred percent (100%) of the shares subject to
the Additional Option shall be vested and exercisable as of the four (4) year
anniversary of the Effective Date. Subject to the provisions of Section 3.3(ii)
below, continued vesting of the Additional Option will stop on the date
Executive’s employment or consulting relationship with the Company is
terminated; provided, however, that if Executive continues to serve as the
Executive Chairman of the Board following such termination then vesting shall
continue during the period of such continued Board service.

(ii)Double Trigger Acceleration. In the event of a Change of Control (as defined
below), if: (1) Executive is terminated without Cause by the Company or the
Successor Corporation within the ninety (90) day period prior to the
consummation of the Change of Control transaction or within twelve (12) months
following consummation of the Change of Control transaction; or (2) Executive
terminates his employment or consulting relationship with the Company or the
Successor Corporation, each as applicable, for Good Reason within the ninety
(90) day period prior to the consummation of the Change of Control transaction
or within twelve (12) months following consummation of the transaction, then the
Additional Option or any cancelled, assumed, or substituted Option held by
Executive in lieu of the Additional Option at the time of Executive’s
termination shall become fully accelerated and fully vested immediately prior to
the effective date of termination.

3.4Subsequent Grants. Subject to the discretion of the Board of Directors,
Executive shall be eligible to receive future grants of stock options or
purchase rights from time to time in the future, on such terms and subject to
such conditions as the Board shall determine as of the date of any such grant.

 

5

--------------------------------------------------------------------------------

 

3.5Benefit Plan Eligibility. Executive shall be entitled to: (i) participate in
the Company’s healthcare coverage plan and 401(k) or similar retirement plan;
and (ii) receive paid vacation and sick leave, with levels to be determined by
the Company’s Board (or, if established, the Compensation Committee), all upon
the same terms as such benefits are made available to other senior executives of
the Company.

3.6Reimbursement of Expenses. Executive shall be entitled to payment or
reimbursement of all reasonable, ordinary, and necessary business expenses
incurred by Executive in the performance of his responsibilities and the
promotion of the Company’s business, including but not limited to professional
expenses such as memberships and medical licensing, provided that those expenses
are consistent with the Company policy and limits. Executive shall submit to the
Company periodic statements of all expenses so incurred. Subject to such reviews
as the Company may deem necessary, the Company shall reimburse Executive the
full amount of any such expenses advanced by him in the ordinary course of
business.

Article 4

EFFECT OF TERMINATION ON COMPENSATION

4.1In General. Upon a termination of Executive’s employment for any reason, the
Executive (or the Executive’s estate) shall be entitled to receive the sum of
Executive’s Base Salary through the date of termination not theretofore paid;
any unpaid expense reimbursements owed to the Executive under paragraph 3.5; and
any amount arising from Executive’s participation in, or benefits under, any
employee benefit plans, programs or arrangements under paragraph 3.4 (including
without limitation, any disability or life insurance benefit plans, programs or
arrangements), which amounts shall be payable in accordance with the terms and
conditions of such employee benefit plans, programs or arrangements. Except as
otherwise provided in this Article 4, all of Executive’s rights to salary,
fringe benefits and other compensation hereunder shall cease upon such date of
termination, other than those expressly required under applicable law.

4.2Termination by the Company. If Executive’s employment hereunder shall be
terminated by the Company at any time for reasons other than those provided in
Sections 2.2(i), (ii), or (iii), then the Company shall: (a) provide for the
participation of Executive and/or his dependents, as applicable, in the
Company’s medical and dental benefits in which they are enrolled at the time of
such termination for a period of three (3) months following the termination date
of Executive’s employment, at the Company’s expense, to the extent that such
continuation is permitted at the time of such termination under the terms of
such Company benefit plans and insurance arrangements, and if such continuation
is not permitted then the Company shall reimburse Executive for the cost of
Executive procuring the same or substantially similar benefits himself, unless
Executive is otherwise eligible to receive benefit coverage of a roughly
equivalent nature by virtue of his employment with any subsequent employer; and
(b) accelerate the vesting of Executive’s Initial Option (and the Additional
Option, if granted) by a period of twelve (12) months, provided Executive agrees
to remain reasonably available to consult with the Company, on an as needed as
requested basis, for a period of twelve (12) months, on any issues reasonably
requested by the Company.

4.3Termination by Executive. If Executive’s employment hereunder shall be
terminated by Executive for Good Reason, then the Company shall: (a) provide for
the

 

6

--------------------------------------------------------------------------------

 

participation of Executive and/or his dependents, as applicable, in the
Company’s medical and dental benefits in which they are enrolled at the time of
such termination for a period of three (3) months following the termination date
of Executive’s employment, at the Company’s expense, to the extent that such
continuation is permitted at the time of such termination under the terms of
such Company benefit plans and insurance arrangements, and if such continuation
is not permitted then the Company shall reimburse Executive for the cost of
Executive procuring the same or substantially similar benefits himself, unless
Executive is otherwise eligible to receive benefit coverage of a roughly
equivalent nature by virtue of his employment with any subsequent employer; and
(b) accelerate the vesting of Executive’s Initial Option (and the Additional
Option, if granted) by a period of twelve (12) months, provided Executive agrees
to remain reasonably available to consult with the Company, on an as needed as
requested basis, for a period of twelve (12) months, on any issues reasonably
requested by the Company.

4.4Release and Full Settlement. Anything to the contrary herein notwithstanding,
as a condition to the receipt of the additional termination payments and
benefits under paragraph 4.2 or 4.3 hereof, as applicable, Executive shall first
execute a release, in the form established by the Board, releasing the Board,
the Company, and the Company’s parent corporation, subsidiaries, affiliates, and
their respective shareholders, owners, partners, officers, directors, employees,
attorneys and agents from any and all claims and from any and all causes of
action of any kind or character including, but not limited to, all claims or
causes of action arising out of Executive’s employment with the Company or its
affiliates or the termination of such employment, but excluding all claims to
vested benefits and payments Executive may have under any compensation or
benefit plan, program or arrangement, including this Agreement. Executive shall
provide such release no later than thirty (30) days after the date of his
termination of employment with the Company and, as a condition to the Company’s
obligation to provide the additional termination payments and benefits in
accordance with paragraphs 4.2 and 4.3, Executive shall not revoke such release.
The performance of the Company’s obligations hereunder and the receipt of any
termination payments and benefits provided under paragraphs 4.2 and 4.3 shall
constitute full settlement of all such claims and causes of action, subject to
the limitations set forth above.

4.5Liquidated Damages. In light of the difficulties in estimating the damages
for an early termination of Executive’s employment under this Agreement, the
Company and Executive hereby agree that the payments and benefits, if any, to be
received by Executive pursuant to this Article 4 shall be received by Executive
as liquidated damages.

4.6Section 409A Matters. Notwithstanding any provision in this Agreement to the
contrary, if Executive is a specified employee (within the meaning of Section
409A(a)(2)(B)(i) of the Internal Revenue Code of 1986, as amended (the “Code”),
and applicable administrative guidance thereunder and determined in accordance
with any method selected by the Company that is permitted under the regulations
issued under Section 409A of the Code), and the payment of any amount or benefit
under this Agreement to or on behalf of Executive would be subject to additional
taxes and interest under Section 409A of the Code because the timing of such
payment is not delayed as provided in Section 409A(a)(2)(B)(i) of the Code and
the regulations thereunder, then any such payment or benefit that Executive
would otherwise be entitled to during the first six (6) months following the
date of Executive’s separation from service (within the meaning of Section
409A(a)(2)(A)(i) of the Code and applicable administrative guidance

 

7

--------------------------------------------------------------------------------

 

thereunder) shall be accumulated and paid or provided, as applicable, on the
date that is six (6) months after Executive’s separation from service (or if
such date does not fall on a business day of the Company, the next following
business day of the Company), or such earlier date upon which such amount can be
paid or provided under Section 409A of the Code without being subject to such
additional taxes and interest; provided, however, that Executive shall be
entitled to receive the maximum amount permissible under Section 409A of the
Code and the applicable administrative guidance thereunder during the six-month
period following his separation from service that will not result in the
imposition of any additional tax or penalties on such amount. For all purposes
of this Agreement, Executive shall be considered to have terminated employment
with the Company when Executive incurs a “separation from service” with the
Company within the meaning of Section 409A(a)(2)(A)(i) of the Code and the
applicable administrative guidance issued thereunder. To the extent that any
reimbursements pursuant to this Agreement are taxable to the Executive, any
reimbursement payment due to the Executive pursuant to such provision shall be
paid to the Executive on or before the last day of the Executive’s taxable year
following the taxable year in which the related expense was incurred. The
Executive agrees to provide prompt notice to the Company of any such expenses
(and any other documentation that the Company may reasonably require to
substantiate such expenses) in order to facilitate the Company’s timely
reimbursement of the same. The reimbursements and benefits pursuant to this
Agreement are not subject to liquidation or exchange for another benefit and the
amount of such reimbursements and benefits that the Executive receives in one
taxable year shall not affect the amount of such reimbursements or benefits that
the Executive receives in any other taxable year. To the extent that Section
409A of the Code is applicable to this Agreement, the provisions of this
Agreement shall be interpreted as necessary to comply with such section and the
applicable administrative guidance issued thereunder.

4.7Other Benefits. This Agreement governs the rights and obligations of
Executive and the Company with respect to Executive’s Base Salary, initial stock
option grant, benefits, and certain perquisites of employment. Except as
expressly provided herein, Executive’s rights and obligations both during the
term of his employment and thereafter with respect to his direct and indirect
ownership rights in the Company, and other benefits under the plans and programs
maintained by the Company, shall be governed by the separate agreements, plans
and the other documents and instruments governing such matters.

Article 5

PROTECTION OF CONFIDENTIAL INFORMATION

5.1PIIA. Executive acknowledges and agrees that all compensation paid to
Executive by the Company pursuant to this Agreement is conditioned upon
Executive’s confirmation of that certain Proprietary Information and Inventions
Agreement previously executed by the parties on January 16, 2015, a copy of
which is attached as Exhibit A (the “PIIA”), which is incorporated herein by
this reference. Executive hereby covenants to abide by the terms and conditions
of the PIIA, including, but not limited to, the assignment of inventions and
confidentiality provisions of the PIIA as if re-executed by the parties on the
Effective Date.

5.2Remedies. Executive acknowledges that money damages would not be sufficient
remedy for any breach of this Article 5 by Executive, and the Company or its
affiliates shall be entitled to enforce the provisions of this Article 5 by
terminating payments then owing to Executive under this Agreement or otherwise
and to specific performance and injunctive relief as

 

8

--------------------------------------------------------------------------------

 

remedies for such breach. Such remedies shall not be deemed the exclusive
remedies for a breach of this Article 5 but shall be in addition to all remedies
available at law or in equity, including the recovery of damages from Executive
and his agents.

Article 6

NON-COMPETITION AND NON-SOLICITATION OBLIGATIONS

6.1Non-Competition and Non-Solicitation Obligations. As part of the
consideration for the compensation and benefits to be paid to Executive
hereunder; to protect the trade secrets and confidential information of the
Company that have been or will in the future be disclosed or entrusted to
Executive, the business good will of the Company and its affiliates that has
been and will in the future be developed in Executive, or the business
opportunities that have been and will in the future be disclosed or entrusted to
Executive by the Company and its affiliates; the Company and Executive agree to
the following provisions:

(i)Executive hereby agrees that during the term of his direct or indirect
employment or consulting relationship with the Company (as the case may be), and
for a period of twelve (12) months following the termination of his employment
or consulting relationship with the Company (as the case may be) for any reason,
Executive shall not directly or indirectly solicit, induce, recruit, hire or
encourage any of the Company’s employees or consultants to terminate their
relationship with the Company, or attempt any of the foregoing, either for
himself or any other person or entity. For a period of twelve (12) months
following termination of Executive’s employment or consulting relationship with
the Company (as the case may be) for any reason, Executive hereby covenants not
to solicit any licensor to or customer of the Company or licensee of the
Company’s products, that are known to him with respect to any business, products
or services that are competitive to the products or services offered by the
Company or under development as of the date of termination of his relationship
with the Company. In the event that Executive’s employment with the Company is
terminated by the Company without Cause or if Executive resigns for Good Reason,
then the twelve (12) month periods referenced above in this section shall each
be reduced to six (6) months.

(ii)Executive hereby agrees that during the term of his direct or indirect
employment or consulting relationship with the Company (as the case may be) and
for twelve (12) months following the termination of his employment or consulting
relationship with the Company (as the case may be) for any reason, he will not,
without the Company’s prior written consent, directly or indirectly work on any
products or services that are competitive with products or services (a) being
commercially developed or exploited by the Company during his employment or
consultancy with the Company (as the case may be) and (b) on which he worked or
about which he learned Proprietary Information (as defined in the PIIA) during
his employment or consultancy with the Company (as the case may be). In the
event that Executive’s employment with the Company is terminated by the Company
without Cause or if Executive resigns for Good Reason, then the twelve (12)
month period referenced above in this section shall be reduced to six (6)
months.

6.2Enforcement and Remedies. Executive acknowledges that money damages would not
be sufficient remedy for any breach of this Article 6 by Executive, and the
Company shall be entitled to enforce the provisions of this Article 6 by
terminating any payments then

 

9

--------------------------------------------------------------------------------

 

owing to Executive under this Agreement and/or to specific performance and
injunctive relief as remedies for such breach. Such remedies shall not be deemed
the exclusive remedies for a breach of this Article 6, but shall be in addition
to all remedies available at law or in equity to the Company, including, without
limitation, the recovery of damages from Executive and Executive’s agents
involved in such breach and remedies available to the Company pursuant to other
agreements with Executive.

6.3Reformation. It is expressly understood and agreed that the Company and
Executive consider the restrictions contained in this Article 6 to be reasonable
and necessary to protect the proprietary information of the Company and its
affiliates. Nevertheless, if any of the aforesaid restrictions are found by a
court having jurisdiction to be unreasonable, or overly broad as to geographic
area or time, or otherwise unenforceable, the parties intend for the
restrictions therein set forth to be modified by such courts so as to be
reasonable and enforceable and, as so modified by the court, to be fully
enforced.

Article 7

NONDISPARAGEMENT

Executive agrees not to disparage the Company, any of its products or practices,
or any of its directors, officers, employees, agents, representatives,
stockholders or affiliates, either orally or in writing, at any time and the
Company and its Affiliates shall not and shall instruct members of the Board and
executive officers of the Company not to disparage the Executive, either orally
or in writing, at any time; provided, that, either party may confer in
confidence with its legal representatives and make truthful statements as
required by law or as required by any applicable rules of professional conduct.

Article 8

MISCELLANEOUS

8.1Notices. For purposes of this Agreement, notices and all other communications
provided for herein shall be in writing and shall be deemed to have been duly
given when personally delivered or when mailed by United States registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:

 

To the Company:

 

Alpine Immune Sciences, Inc.

 

 

600 Stewart St., Ste. 1503

 

 

Seattle, WA 98101

 

 

 

With copy to:

 

Van Katzman

 

 

Ascent Law Partners, LLP

 

 

719 Second Ave, Ste. 1150

 

 

Seattle, WA 98104

 

 

 

To Executive:

 

Dr. Mitchell H. Gold

 

 

5754-63rd Ave. NE

 

 

Seattle, WA 98105

 

or to such other address as either party may furnish to the other in writing in
accordance herewith, except that notices or changes of address shall be
effective only upon receipt.

 

10

--------------------------------------------------------------------------------

 

8.2Applicable Law. This Agreement is entered into under, and shall be governed
for all purposes by the laws of the State of Washington.

8.3No Waiver. No failure by either party hereto at any time to give notice of
any breach by the other party of, or to require compliance with, any condition
or provision of this Agreement shall be deemed a waiver of similar or dissimilar
provisions or conditions at the same or at any prior or subsequent time.

8.4Severability. If a court of competent jurisdiction determines that any
provision of this Agreement is invalid or unenforceable, then the invalidity or
unenforceability of that provision shall not affect the validity or
enforceability of any other provision of this Agreement, and all other
provisions shall remain in full force and effect.

8.5Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which together will
constitute one and the same agreement.

8.6Withholding of Taxes and Other Employee Deductions. The Company may withhold
from any benefits and payments made pursuant to this Agreement or otherwise all
federal, state, city and other taxes as may be required pursuant to any law or
governmental regulation or ruling and all other normal employee deductions made
with respect to the Company’s employees generally.

8.7Headings. The paragraph headings have been inserted for purposes of
convenience and shall not be used for interpretive purposes.

8.8Affiliate. As used in this Agreement, the term “affiliate” shall mean any
entity which owns or controls, is owned or controlled by, or is under common
ownership or control with, the Company.

8.9Assignment. This Agreement shall be binding upon and inure to the benefit of
the Company and any successor of the Company, by merger or otherwise. This
Agreement shall also be binding and inure to the benefit of Executive and his
heirs. Except as provided in the preceding sentence, this Agreement, and the
rights and obligations of the parties hereunder, are personal and neither this
Agreement, nor any right, benefit, or obligation of either party hereto, shall
be subject to voluntary or involuntary assignment, alienation or transfer,
whether by operation of law or otherwise, without the prior written consent of
the other party.

8.10Term. This Agreement has a term co-extensive with the term of employment
provided in Article 2. Termination shall not affect any right or obligation of
any party which is accrued or vested prior to such termination. The provisions
of paragraphs 2.5, 4.4 to 4.7 and Articles 5, 6, 7 and 8 shall survive any
termination of this Agreement.

8.11Entire Agreement. This Agreement, the PIIA, the 2015 Stock Plan and the
Stock Option Agreement will constitute the entire agreement of the parties with
regard to the subject matter hereof, and will contain all the covenants,
promises, representations, warranties and agreements between the parties with
respect to employment of Executive by the Company. Without limiting the scope of
the preceding sentence, all understandings and agreements

 

11

--------------------------------------------------------------------------------

 

preceding the date of execution of this Agreement and relating to the subject
matter hereof are as of the Effective Date superseded by this Agreement and null
and void and of no further force and effect. Any modification of this Agreement
will be effective only if it is in writing and signed by the party to be
charged.

8.12Liability Insurance. The Company may maintain a directors’ and officers’
insurance liability policy throughout the term of this Agreement and may provide
Executive with coverage under such policy consistent with those provided to
other the Company directors and officers.

8.13Arbitration.

(i)The Company and Executive agree to submit to final and binding arbitration
any and all disputes or disagreements concerning the interpretation or
application of this Agreement, the termination of this Agreement, or any other
aspect of the Executive’s employment relationship with Company. Any such dispute
or disagreement will be resolved by arbitration in accordance with the National
Rules for the Resolution of Employment Disputes of the American Arbitration
Association before a single arbitrator. Arbitration will take place in Seattle,
Washington, unless the parties mutually agree to a different location. Company
and Executive agree that the decision of the arbitrator will be final and
binding on both parties. Any court having jurisdiction may enter a judgment upon
the award rendered by the arbitrator. The costs of the proceedings shall be
borne equally by the parties unless the arbitrator orders otherwise.

(ii)Notwithstanding the provisions of paragraph 8.13(i), Company may, if it so
chooses, bring an action in any court of competent jurisdiction for temporary or
preliminary injunctive relief to enforce Executive’s obligations under Articles
5 (including the PIIA), 6 or 7 hereof, pending a decision by the arbitrator in
accordance with paragraph 8.13(i).

[Signature page follows.]

 

 

 

12

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement to be
effective as of the Effective Date.

 

EXECUTIVE:

 

COMPANY:

 

 

 

DR. MITCHELL H. GOLD,

 

ALPINE IMMUNE SCIENCES, INC.,

an individual

 

a Delaware corporation

 

 

 

 

 

 

 

 

By:

/s/ Dr. Mitchell H. Gold

 

By:

/s/ Jay Venkatesan

Name:

Dr. Mitchell H. Gold

 

Name:

Jay Venkatesan

 

 

 

Its: President

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A

PIIA

 